Citation Nr: 0015970	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  96-30 232	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from March 1972 to 
July 1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision by 
the RO which denied service connection for bilateral hearing 
loss and tinnitus.

The veteran failed to report for a May 2000 Board hearing.

The main body of the present Board decision addresses the 
threshold question of whether the veteran's claim is well 
grounded; the remand at the end of the decision concerns 
further action required by the RO on the merits of the claim.


FINDING OF FACT

The veteran has submitted competent evidence to show a 
plausible claim for service connection for hearing loss and 
tinnitus.


CONCLUSION OF LAW

The veteran has submitted evidence of well-grounded claim of 
service connection for bilateral hearing loss and tinnitus.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In different statements, the veteran has variously contended 
that he has bilateral hearing loss and tinnitus which began 
during his active service, or that the conditions pre-existed 
service and were aggravated by service.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The threshold question in the veteran's claim for service 
connection for bilateral hearing loss and tinnitus is whether 
he has submitted evidence to demonstrate that the claim is 
well grounded, meaning plausible.  If he has not met this 
threshold burden, there is no VA duty to assist him in 
developing the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

The evidence shows that hearing loss and tinnitus were noted 
during the veteran's active duty from March to July 1972 
(there is also some evidence suggesting pre-service 
existence).  The veteran claims he has continued to have 
hearing loss with tinnitus since his discharge from service.  
There is post-service medical evidence of the conditions, and 
the veteran currently has hearing loss and complains of 
tinnitus.  Given these facts, the Board finds the veteran's 
claim for service connection for hearing loss and tinnitus is 
well grounded, meaning plausible. 

The Board allows the appeal to the extent that it finds that 
the claim for service connection for hearing loss and 
tinnitus is well grounded.  This does not mean that service 
connection is granted; rather, the merits of the claim is 
subject to further review, after the remand action discussed 
below.




ORDER

The claim for service connection for bilateral hearing loss 
and tinnitus is well grounded; the appeal is granted only to 
this extent.


REMAND

The veteran's March 1972 service enlistment examination noted 
there was a question as to whether he had hearing loss.  An 
initial service enlistment audiological test showed abnormal 
results.  However, on re-testing several days later, his 
hearing was considered to be within normal limits, and he was 
permitted to enter active duty in late March 1972.  In April 
1972, shortly after entry into service, the veteran 
complained of having problems with his ears.  In June 1972, 
he reported having trauma to the right ear approximately 
three months prior and that he had had ringing in the ear 
since.  He was referred to the ear, nose and throat clinic 
for evaluation.  In June 1972, a series of audiological tests 
showed hearing loss.  A July 1972 medical board noted that 
the veteran had hearing loss, and it was concluded that the 
condition pre-existed service without aggravation therein.  
The veteran was discharged from service because of the 
condition.

Post-service medical evidence now on file includes a report 
of a December 1984 private evaluation which notes the veteran 
was then wearing hearing aids and gave a history of mixed 
hearing loss and tinnitus of greater than 12 years duration.  
He also reported a history of childhood ear infections and a 
family history of hearing difficulties.  A March 1997 medical 
record notes bilateral mixed hearing loss, and there was a 
"near life long history of severe hearing loss."  Bilateral 
mixed hearing loss was noted on a January 1998 VA audiology 
examination, and the reviewing chief audiologist commented 
that there was a question of the degree of hearing loss and 
middle ear involvement prior to military service.

The evidence raises the question as to whether the veteran 
had hearing loss and tinnitus before service and, if so, 
whether such increased in service.  As part of the duty to 
assist, an effort should be made to obtain any additional 
medical records, from both before and after service, 
regarding hearing loss and tinnitus.  Murincsak v. Derwinski, 
2 Vet.App. 363  (1992).  Another VA examination, to include a 
medical opinion on the nature and etiology of the conditions, 
is also warranted.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
ask him to identify all doctors or other 
medical providers who examined or treated 
him for any ear problems (including but 
not limited to hearing loss and tinnitus) 
both before and after service.  The RO 
should then obtain the related medical 
records, which are not already on file, 
in accordance with 38 C.F.R. § 3.159.

2.  The veteran should thereafter undergo 
VA ear and audiology examinations for the 
purpose of determining the nature and 
etiology of his current hearing loss and 
tinnitus.  The claims file must be made 
available to and reviewed by the 
examiners.  The examiners should review 
any evidence of pre-service ear problems, 
the service medical records including the 
March 1972 enlistment examination and the 
June 1972 audiograms, and post-service 
medical records.  Thereafter, a medical 
opinion should be provided, with full 
rationale, as to whether the veteran had 
hearing loss and tinnitus before service 
and, if he did, whether such increased in 
severity, beyond natural progression, on 
account of service.

3.  After the foregoing, the RO should 
review the veteran's claim of service 
connection for bilateral hearing loss and 
tinnitus.  If the claim is denied, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond, before the case 
is returned to the Board. 




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 



